Citation Nr: 1117151	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; a psychosis, not otherwise specified; and dementia.

3.  Entitlement to service connection for generalized arthritis, to include status post total left hip arthroplasty.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle disorder.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left ankle disorder.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right knee disorder.

7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  During the pendency of this appeal the Veteran's claims file was transferred to the Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for a heart disorder, to include as due to an acquired psychiatric disorder; an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a psychosis, not otherwise specified, and dementia; generalized arthritis, to include status post total left hip arthroplasty; a right ankle disorder; a left ankle disorder; a right knee disorder; and a left knee disorder, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In March 1967, the RO denied the Veteran's original claims of entitlement to service connection for a right ankle disorder, left ankle disorder, right knee disorder, and left knee disorder.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

2.  Evidence received since the March 1967 decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a right ankle disorder, left ankle disorder, right knee disorder, and left knee disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the March 1967 rating decision, and the Veteran's claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been submitted since the March 1967 rating decision, and the Veteran's claim for service connection for a left ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted since the March 1967 rating decision, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been submitted since the March 1967 rating decision, and the Veteran's claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating the claims of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right ankle disorder, a left ankle disorder, a right knee disorder, and a left knee disorder because the claims are reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In October 2006, the National Personnel Records Center (NPRC) performed thorough and extensive search for a complete set of the Veteran's service treatment record, but to no avail.  NPRC ultimately determined that a portion of the Veteran's service treatment records were destroyed in a fire and, thus, a complete set was unavailable for review.  Any further efforts to locate them would be futile.  As a consequence of the Veteran's complete service treatment records being unavailable, the Board acknowledges, and accepts, the heightened obligation to provide an explanation of the reasons and bases for its findings and to consider the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in reaching the decision contained herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from October 1952 to October 1954.  In January 1967, the Veteran submitted a claim of entitlement to service connection for a right ankle disorder, a left ankle disorder, a right knee disorder, and a left knee disorder, which were denied in February 1967.  The Veteran then submitted additional evidence in support of his claim.  In March 1967, the denial of the Veteran's claims was confirmed and continued.  That same month, the Veteran was issued notice of the rating decision and notice of his appellate rights; he did not perfect an appeal thereafter.  In June 2006, the Veteran submitted a claim to reopen the issues of entitlement to service connection for each of the disorders, which was denied in March 2007.  After the Veteran perfected an appeal, the claim was certified to the Board for appellate review. 

The Veteran's initial service connection claims for a right ankle disorder, a left ankle disorder, a right knee disorder, and a left knee disorder were denied in February 1967.  Evidence in the claims file at the time of the February 1967 rating decision included the Veteran's available service treatment records, which did not demonstrate complaints of or treatment for a right ankle disorder, a left ankle disorder, a right knee disorder, or a left knee disorder.  Significantly, upon his active service discharge in October 1954, his lower extremities were deemed normal pursuant to a clinical examination.  Further, the post-service evidence of record at the time of the February 1967 rating decision did not demonstrate then current diagnoses of a right ankle disorder, a left ankle disorder, a right knee disorder, and a left knee disorder.

Following the February 1967 rating decision, the Veteran submitted a statement in support of his claim from a fellow service member.  This fellow service member indicated that he served in the same "outfit" as the Veteran, and stated that the Veteran went on sick call for "bad feet and leg pains."  As such, the Veteran was placed on light duty.

The Veteran also submitted a disability certificate from I.W., M.D., dated in February 1967.  Therein Dr. I.W. opined that the Veteran had been under his care and had been totally incapacitated since January 1967.  The doctor then indicated that the Veteran was being treated for multiple joint pain, with limitation of motion and pain in both knees, his right shoulder, both hands, and both wrists.  The Veteran contemporaneously submitted a certificate of attending physician that demonstrated that he received treatment from J.S.M., M.D., in both October and December 1961 for complaints of bilateral hand numbness, right arm pain, and pain and limitation of his right shoulder.  The diagnosis was right shoulder arthritis or bursitis.

In March 1967, the RO issued another rating decision wherein the denial of the Veteran's service connection claims was confirmed and continued.  The Veteran was issued notice of this rating decision and notice of his appellate rights that same month.  Despite receiving such notice, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) (2010).  Accordingly, the March 1967 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  

In February 2008, the Veteran asserted that he did not receive notice of either the rating decision or his appellate rights.  Both were sent the Veteran's address of record and there was no evidence that either was returned as undeliverable.  Generally, in order to rebut the presumption of regularity of government process, a veteran must submit clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Other than his assertions, the Veteran presented no evidence demonstrating that he did not receive notice of either the March 1967 rating decision or notice of his appellate rights.  As such, the Board finds that the Veteran did not rebut the presumption of regularity and, thus, he was presumed to have received both documents.  Id.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As the March 1967 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  

According to a September 2001 examination, the diagnosis was degenerative joint disease, without further elaboration.

In November 2005, the Veteran submitted a statement wherein he asserted that his "degenerative joint disease" was due to the conditions of his active duty service and "excessive" marching.

In September 2006, the Veteran submitted a statement wherein he provided a chorological listing of medical treatment he received since 1935, which included an assertion that he sprained or tore a ligament in his left knee and foot at some point in 1953, and broke a leg and a hip in August 2004, left versus right was not specified.  Significantly, the Veteran asserted that he received treatment at a VA medical facility apparently for his knees and ankles shortly after his October 1954 service discharge.

In his February 2008 substantive appeal, the Veteran asserted that all of his "medical injuries" were a result of his "military experiences."  Therein, he also contended that he had "degenerative bone disease" over his entire body, which caused pain and required medication.

The Board finds that the Veteran's statements are both new and material evidence sufficient to reopen his claims of entitlement to service connection for a right ankle disorder, a left ankle disorder, a right knee disorder, and a left knee disorder.  Id.  His statements are new because they were not previously submitted to VA for consideration.  Specifically, pursuant to his original January 1967 service connection claim, the Veteran provided information as to when and where he supposedly received treatment for the claimed disorders.  He did not contend that any specific event or aspect of his military service was the etiological origin of a current right ankle, left ankle, right knee, and/or left knee disorder.  Further, his statements are material because they related to an un-established fact necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the Veteran's claims were denied in February and March 1967 because the RO determined that the Veteran's service treatment records did not demonstrate complaints of or treatment for any of the claimed disorders.  A fellow service member and the Veteran's service treatment records confirmed that the Veteran was placed on restricted duty.  The fellow service member stated that the restriction was due to bad feet and leg pains, while the service treatment record was silent.  The Veteran asserted that he received treatment for each of the claimed disorders during his active duty service and shortly after his service discharge.  Moreover, the evidence of record demonstrated that the Veteran was treated as early as January 1967 for pain in multiple joints that rendered him "totally incapacitated."

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  For the showing of a chronic disease or injury inservice there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity inservice is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Further, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

For purposes of reopening the Veteran's claim, his statements serve as competent and credible evidence that he received inservice treatment for the claimed disorders and that he experienced symptoms thereof since his service discharge.  Justus, 3 Vet. App. at 513; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a right ankle disorder, a left ankle disorder, a right knee disorder, and a left knee disorder.  In determining that the evidence submitted since the March 1967 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claims with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117; see also O'Hare, 1 Vet. App. at 367.


ORDER

New and material evidence having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a right ankle disorder is reopened.

New and material evidence having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a left ankle disorder is reopened.

New and material evidence having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been submitted, the appeal to reopen the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.


REMAND

A.  Heart Disorder

In November 2005, the Veteran submitted a claim of entitlement to service connection for a lung disorder and a heart disorder.  In April 2006, the RO denied both claims.  In June 2006, the Veteran submitted a timely notice of disagreement, but with respect to only his service connection claim for a heart disorder.  To date, no statement of the case has been issued addressing this issue.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2010).  Consequently, the Board must remand this claim in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such claim by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

B.  Acquired Psychiatric Disorder, to include PTSD; a Psychosis, Not Otherwise Specified; and Dementia.

Although the Veteran submitted a claim of entitlement to service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that was named in his claim, but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's service connection claim for PTSD reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD; a psychosis, not otherwise specified; and dementia.  Id.  Thus, the claim is more appropriately captioned as seen on the title page of this decision and will be addressed as such herein.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record included diagnoses of a psychosis, not otherwise specified, and multi-infarct dementia.  The evidence of record did not include a PTSD diagnosis that conformed to the criteria of the Diagnostic and Statistical Manual of Mental Disorders (4th ed.)  See 38 C.F.R. § 4.125 (2010).  The Veteran reported that he was assigned to a "stressful" unit and that, during his military service, several fellow service members committed suicide.  He further reported that he witnessed a fellow service member being run over by a tank and several other deaths or injuries involving tanks.  The Veteran also reported that he was stabbed in the chest with a bayonet during a demonstration, a wound that he claimed required several stitches to close.  See Buchanan, 451 F.3d at 1337.  The Board finds that there is an indication that the Veteran's current psychiatric disorder(s) is/are related to the purported inservice events.  The evidence of record does not, however, include competent evidence assessing the etiological relationship, if any, between an acquired psychiatric disorder and the Veteran's active duty service or any event therein.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

C.  Generalized Arthritis, to Include Status Post Total Left Hip Arthroplasty

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran claimed that his "degenerative joint disease" was incurred in or due to his active duty service.  The Board accepts this assertion as a claim that his generalized arthritis, include status post total left hip arthroplasty, was incurred in or due to his active duty service.  See Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (holding that a claimant's identification of the benefit sought does not require any technical precision) citing to Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (holding that it is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability).  Specifically, the Veteran asserted that his generalized arthritis, including his status post total left hip arthroplasty, was due to the unstated conditions of his service and "excessive" marching.

The Veteran was not provided a VA examination wherein the etiological relationship between his generalized arthritis, including his total left hip arthroplasty, and his active duty service was assessed.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection has already been granted for the Veteran's "weak feet."  The evidence of record did not include competent evidence determining the etiological relationship, if any, between the Veteran's service-connected weak feet and his generalized arthritis, including status post total left hip arthroplasty, to include on the basis of aggravation.  As such, the Board finds that the VA examination to be afforded the Veteran must address secondary service connection, to include on the basis of aggravation.

D.  Right Ankle, Left Ankle, Right Knee, and Left Knee

As determined above, the Veteran's claims of entitlement to service connection for a right ankle disorder, a left ankle disorder, a right knee disorder, and a left knee disorder have been reopened.  During the pendency of this appeal, the Veteran asserted that his "degenerative joint disease" was due to the unstated conditions of his active duty service and "excessive" marching.  The Board accepts this assertion as a claim that a right ankle, a left ankle, a right knee, and a left knee disorder were incurred in or due to his active duty service.  See Brokowski, 23 Vet. App. at 85.

A service treatment record, dated in May 1954, demonstrated that the Veteran was restricted to light duty, and was prohibited from marching, hiking, or "double timing."  The underlying cause for this restriction was not indicated.  A fellow service member submitted a statement in support of the Veteran's claim wherein he asserted that the Veteran went on sick call for "bad feet and leg pains," and, thus, was placed on light duty.  The Veteran's October 1954 service separation examination resulted in a diagnosis of "weak feet - severe."  The post-service evidence of record included several non-specific diagnoses of degenerative joint disease.  In March 2010, the Veteran asserted that he was hospitalized due to his knees and ankle during his active duty service.  See O'Hare, 1 Vet. App. at 367.  Based on a longitudinal review of the Veteran's claims file, the Board finds that a remand for a VA examination is warranted in order to ascertain the presence of a right ankle disorder, a left ankle disorder, a right knee disorder, and/or a left knee disorder.  See Littke, 1 Vet. App. at 93.  And, if any or all of these are present, whether they are etiologically related to the Veteran's active duty service or any event therein.

Additionally, service connection has already been granted for the Veteran's "weak feet."  The evidence of record did not include competent evidence determining the etiological relationship, if any, between the Veteran's service-connected weak feet and a right ankle, a left ankle, a right knee, and/or a left knee disorder, to include on the basis of aggravation.  As such, the Board finds that the VA examination to be afforded the Veteran must address secondary service connection, to include on the basis of aggravation.  Id.

E.  Miscellaneous

The evidence of record demonstrated that the Veteran is currently confined to a psychiatric facility after it was determined that he was not competent to stand criminal trial.  His status as incompetent to stand criminal trial has been deemed "unrestorable."  Because of the Veteran's incarcerated status, the typical procedures for scheduling examinations will likely not be adequate in this case.  Regardless, the duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. West, 8 Vet. App. 185, 191 (1995).

Accordingly, the case is remand for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for an acquired psychiatric disorder, to include PTSD, a psychosis, not otherwise specified, and dementia; generalized arthritis, including status post total left hip arthroplasty; a right ankle disorder; a left ankle disorder; a right knee disorder; and a left knee disorder during the pendency of this appeal.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The RO must undertake all reasonable measures to afford the Veteran an examination to determine the presence any acquired psychiatric disorder, including PTSD; a psychosis, not otherwise specified; and dementia.  The RO must confer with the appropriate authorities to determine whether such an examination is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  The examiner must specifically opine as to whether any current acquired psychiatric disorder was incurred in or due to the Veteran's active duty service.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must undertake all reasonable measures to afford the Veteran an examination pursuant to his claims of entitlement to service connection for generalized arthritis, to include status post total left hip arthroplasty; a right ankle disorder; a left ankle disorder; a right knee disorder, and a left knee disorder.  The RO must confer with the appropriate authorities to determine whether such an examination is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  

The examiner must specifically opine as to the presence of "generalized arthritis," and, if present, whether it was incurred in or due to the Veteran's active duty service, or aggravated by a service-connected disability.  The examiner must also specifically opine as to whether any left hip disorder, was incurred in or due to the Veteran's active duty service, or aggravated by a service-connected disorder.  The examiner must specifically address whether any generalized arthritis and/or left hip disorder was the result of the Veteran marching during his active duty service.

The examiner must then ascertain the presence of any right ankle, left ankle, right knee, and/or left knee disorder.  If any present, the examiner must opine as to whether it was incurred in or due to the Veteran's active duty service, or aggravated by a service-connection disability.  The examiner must specifically address whether any such disorder was the result of the Veteran marching during his active duty service.

The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  All indicated tests and studies must be accomplished.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must ensure that all of the directives herein have been satisfied.  If not, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  With respect to the Veteran's service connection claim for a heart disorder, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be adjudicated.  If this claim remain denied, a statement of the case must be provided to the Veteran and his representative.  This claim should only be certified to the Board in the event that the Veteran perfects an appeal.

6.  With respect to the remaining claims at issue herein, after completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


